DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 02/03/2022 with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 4, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation “a pair of blades including a rotation axis with a shaft having two ends, wherein the pair of blades are disposed vertically in the constricted area of the Venturi system” (emphasis added) is vague and indefinite.  Notably, the claim fails to make clear relative to what point/plane of reference the “pair of blades” may be “disposed vertically”.  
Additional ambiguity is present in light of the specification: in paragraph [0046], the disclosure indicates that “the pair of blades are vertical axis turbine blades (e.g., Darrieus type turbines)” and continues, stating “other types of vertical axis turbines blades may be used such as variants of Darrieus turbines, Savonius turbines or the like”.  Thus, the specification appears to refer to “vertical” not as an orientation per se, but rather as to distinguish the type of turbine—i.e., a “Darrieus” or “Savonius” type turbine.  These turbines are characterized in having an axis of rotation which is perpendicular—rather than parallel—to an oncoming fluid flow.  However, such turbines may be oriented both horizontally and vertically, and the disclosure appears to use the term “vertical” to refer to the type of turbine rather than to the physical orientation of the turbine (i.e., vertical relative to a ground surface or parallel to a ground surface).  Clarification is requested.  Note that all amendments must find support in the original disclosure to satisfy the requirements of 35 U.S.C. 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph.  
Regarding claim 16, the limitation “further comprising one or more filters disposed in the Venturi system such that when a debris is prevented from entering into the constricted area of the Venturi system” (emphasis added) is vague and indefinite.  Notably, the limitation appears to indicate a conditional phrase “such that when [condition X is fulfilled, then Y]”.  However, the phrase does not make clear what should occur “when a debris is prevented from entering […]”.  Alternatively, if the term “when” was inadvertently added to the claim, it should be removed to avoid confusion.
Regarding claims 4, 16, they are dependent on claim 1 and thereby inherit the deficiencies thereof.
For the purpose of expediting prosecution, prior art will be applied in reference to the claims as best understood by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia (US 2013/0127393 A1) in view of Patel et al. (US 9,057,357 B2).
Regarding claim 1, Garcia discloses a transportation vehicle (vehicle 102) with energy harvesting systems, the transportation vehicle comprising: 
a Venturi system (e.g., front compartment 124 of box portion 104; see, e.g., Figs. 1, 4, 5) configured to receive an air flow as the transportation vehicle moves with a speed, the Venturi system comprising a constricted area (including a lateral constriction at front portion 130 rearward of mesh screen 132, see, e.g., Fig. 1; and constriction formed by vanes 118, see, e.g., Figs. 5-7) in which a speed of the air flow is increased because of a Venturi effect (see, e.g., ¶¶ 43, 45); and 
a plurality of electrical energy harvesting systems (plurality of turbines 112, each coupled to a respective pair of electromechanical generators 116) coupled to the Venturi system (see, e.g., Figs. 1, 3-5, ¶ 41),
wherein each of the electrical energy harvesting systems is configured to generate electricity using the air flow in the Venturi system as the transportation vehicle moves forward in motion (see, e.g., ¶¶ 14, 41); 
wherein each of the electrical energy harvesting systems comprises: 
a pair of blades (see, e.g., Fig. 1: each turbine has a pair of blades mounted to central axle 136) including a rotation axis with a shaft (central axle 136) having two ends, wherein the pair of blades are disposed vertically in the constricted area of the Venturi system (turbines 112 have an axis of rotation, along central axle 136, which is perpendicular to incoming air flow; this is the structural configuration often referred to as a ‘vertical axis wind turbine’ so even though turbines 112 appear to be substantially parallel to the vehicle chassis/road on which the vehicle drives, they would still appear to teach the feature of “blades are disposed vertically […]”) such that the rotation axis of the blades is perpendicular to a direction of the air flow in the constricted area of the Venturi system (see, e.g., Figs. 1, 4, 5); 
a first alternator (e.g., left-hand electromechanical generator 116 connected to central axle 136 via gear arrangement 140), the first alternator being connected to one end of the shaft (e.g., left-hand end of central axle 136) wherein the first alternator (electromechanical generator 116) is configured to generate electricity based on rotary movement of the pair of blades (blades 114) by the air flow in the constricted area of the Venturi system (see, e.g., ¶ 41: the electromechanical generator 116 is rotatably coupled with at least one turbine 112 for converting turbine rotation caused by the wind flow into electrical energy); and
a second alternator (e.g., right-hand electromechanical generator 116 connected to central axle 136 via another gear arrangement 140), the second alternator being connected to the other end of the shaft (e.g., right-hand end of central axle 136), wherein the second alternator (electromechanical generator 116) is configured to generate electricity based on the rotary movement of the pair of blades (blades 114) by the air flow in the constricted area of the Venturi system (see, e.g., ¶ 41).
However, whereas the claimed orientation of the blades has not been made clear (e.g., “disposed vertically” relative to an orientation of the vehicle on the road or “disposed vertically” as in simply comprising a vertical axis-type wind turbine—i.e., that the turbine axis of rotation is perpendicular to an oncoming airflow), the following is noted for expediting prosecution.
Additionally, Garcia appears to be silent regarding explicitly teaching that the alternators each having a magnet and coils.  Whereas magnets and coils are implicit, if not inherent, to electrical energy generating devices such as generators and alternators, the following is noted for expediting prosecution.
On the other hand, Patel (Figures 11-13) discloses a transportation vehicle (motor vehicle 155) with energy harvesting systems, the transportation vehicle (motor vehicle 155) comprising: 
a Venturi system configured to receive an air flow as the transportation vehicle moves with a speed (see, e.g., col. 10, ll. 4-28), the Venturi system comprising a constricted area (including air ducts 162 and 164, which are tapered to condense air flow; see, e.g., Figs. 11, 12) in which a speed of the air flow is increased because of a Venturi effect; and 
a plurality of electrical energy harvesting systems (wind turbines 10) coupled to the Venturi system (see Figs. 11, 12),
wherein each of the electrical energy harvesting systems is configured to generate electricity using the air flow in the Venturi system as the transportation vehicle moves forward in motion (see, e.g., col. 10, ll. 4-28); wherein, notably:
each of the electrical energy harvesting systems (wind turbines 10) comprises: 
blades (blades 128), wherein the blades are disposed vertically (see Figs. 11, 13: wind turbines 10, 10b are disposed vertically relative to the motor vehicle 155) in the constricted area of the Venturi system such that the rotation axis (axis of internal shafts 156) of the blades is perpendicular to a direction of the air flow in the constricted area of the Venturi system (see Figs. 11, 13); and
first and second alternators (turbine generators 144, 146), wherein, notably, the alternators each comprise a magnet and coils (see, e.g., col. 3, ll. 25-32: electrical generators including a coil […] and a magnet).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the vehicle/system of Garcia with the explicit teachings of a generator having a magnet and coil as well as a turbine/blades disposed vertically in the constricted area of the Venturi system, as taught by Patel et al., where Garcia appears silent regarding specific details of the generator and orientation of the blades, and Patel et al. teaches a suitable generator having a magnet and coil, as well as vertically-oriented turbines/blades, where the selection of a known configuration based on its suitability for its intended use supports a prima facie obviousness determination (MPEP §2144.07).
Regarding claim 16, the combination of Garcia and Patel would have further rendered obvious one or more filters (Garcia: mesh screen 132) disposed in the Venturi system (Garcia: see, e.g., Figs. 1-3, 5, 6) such that a debris is prevented from entering into the constricted area of the Venturi system (Garcia: see, e.g., ¶ 43: mesh screen 132 is used to prevent foreign objects from entering box portion 104).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia (US 2013/0127393 A1) in view of Patel et al. (US 9,057,357 B2) and further in view of Arndt (US 2017/0110921 A1).
Regarding claim 4, the combination of Garcia and Patel renders obvious the invention as claimed, but appears to be silent regarding the possibility of using specialized materials, such as carbon nanotube- or graphene-based wires, in the alternators.
On the other hand, Arndt (Figure 1) discloses an alternator (electrical machine 1), which may be used as a generator [i.e., alternator] for producing electricity (see, e.g., ¶ 3) and particularly in wind power plants (see, e.g., ¶¶ 5, 15), wherein, notably, the coils (electrically conductive conductor windings 6) of the alternator may comprise carbon nanotubes (CNT) based wires or graphene based wires instead of copper wires (see, e.g., ¶ 48: conductor windings 6 are formed from nanoscale carbon structures, which are also understood to be carbon nanotubes (CNT), see ¶¶ 23, 49).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the vehicle of Garcia with the use of carbon nanotube based wires for the generators, as taught by Arndt, for the purpose of reducing mechanical loadings which arise during operation (see, e.g., ¶ 25) and/or for reducing electrical and/or electro-thermal losses which arise during operation (see, e.g., ¶ 26).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
The following references all teach a transportation vehicle with one or more energy harvesting systems and disclose and/or render obvious many of the claimed features:
US 2019/0270386 A1 to Chang
US 2011/0169267 A1 to Chen
US 5,287,004 to Finley
US 5,680,032 to Pena
US 8,410,628 B1 to Suaya
US 10,181,771 B2 to Menaskanian
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages and figures may apply. 
Applicant, in preparing a response, should fully consider each of the references in its entirety as potentially teaching all or part of the claimed invention.
The Examiner requests, in response to this Office Action, that support be shown for all language added to any original claims on amendment and any new claims.  That is, to specifically note the page(s) and line number(s) in the original specification and/or drawing figure(s) where support for newly added claim language may be found.  No new matter may be added.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. MIKAILOFF whose telephone number is (571) 270-7894.  The examiner can normally be reached Mon. - Thurs. 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. PATEL can be reached at (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. MIKAILOFF/Examiner, Art Unit 2832                                                                                                                                                                                                        
May 25, 2022

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832